DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted July 29, 2022. Claim 21 is added. No claims are amended or canceled. Claims 1-21 are currently pending in the application.
Election/Restrictions
Applicant's election with traverse of species I (claims 1-11) in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that species I fully encompasses both species II and III.  Applicant’s arguments are persuasive and the election requirement mailed June 22, 2022 is fully withdrawn. No claims are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 is being considered by the examiner.
Drawings
The drawings were received on August 20, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the meta-atoms form sandwich nano-bar antennas” (claims 1 and 21); “a sandwich nano-bar antenna formed in or on the metasurface” (claims 12 and 13). The closest prior art to the invention of the instant claims is Smith et al. (“Analysis of a Waveguide-Fed Metasurface Antenna”, Physical Review Applied 8, 054048 (2017), cited and included by applicant along with the IDS received October 13, 2021). This prior art reference discloses a waveguide with a metasurface on top, that uses an antenna array to output an optical signal through the top surface of the waveguide. This is the general functionality of the instant application, however, this specific reference, and all the prior art of record, fails to disclose the sandwich nano-bar antennas as required in each independent claim of the instant application. The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, independent claims 1, 12, 13 and 21 are patentably distinct over the prior art and are allowed. Claims 2-11, and 14-20 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao et al. (US 11,385,104) and Kim et al. (US 11,294,207), each disclose metasurfaces with nano antennas which are related to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874